OFFICE   OF   THE   A-i-I-ORNEY   GENERAL   OF   TEXAS

                              AUSTIN




Honorable George H. Sheppard
Comptrolleror Public Aacounta
Auetin, Texas
Hon. George E. Sheppard, Page 2.



under the headingMalntemince and Kisaellanecas,an iten
for "Bond premium ... $200.00.n
          Under the Xotor Fuel Tax Division apcroprlatioa
for the CofaptrollerlsDepartment,there appears, under the
beadfngMaintenanceand l’&oellaneous,   an it,= for 'Bond
preznlu?x3
         ... $300.00.~




                                                            .




and rm no ether.                                    .,
          It is apparent.llmman mas&atioix or the gm-
visions or the DepaitnentalA&?p~prfat%~'Bill referred
to above, in connectionaiifh'th8appPePriation far t,he
Ccmptroller% Dep~t~nt,.th.haf..t~~.-sla't~ was aat
provld&agt&me varioua.r?aai:.QBkot&]l@.~bs ex&MndeU gor
mbond preBiuapS~~~:aolely~lor
                           We pmpoa6~.#Qafmflag the
premlma on the o$fioielband oftkkG+k$$+.Xe~, peri~r
                                         3'
Bon. George H. Sheppard, Page 3.



the purpose of defraying the premium on the officialbond
of the Colnptmllerand the premldunon the officialbonds
of the Chief Cleti and bond olerk. It appears to be the
obvious Intention of the Legislature,IIIprovi~n~,such
suns of money roe bond prdans, that it shall be used to
defray the cost of bond premiums upon the bonds not &y
of the Comptroller,the Ohief Clerk, and bond clerk, but
also for the purpose of paying ti;8bond premium on var-
ious employees of the Departmentwho bsndle the collection
of money and therefore should be and are plnoe                    l

Thle 8an8trpeUon has bean strem&h8ned   by the
00aroyed tot&la BepsrtmsntbyfmL&lQa*.
been t&e praotloe of ~~orv.Deparkm$tt.%~
                                 ~      the
similar appropditions prsrided IX the 8aae gsn
for thir purpo&s".rhfoh 8rlUea~s 6 &partmqnta.l-+i&%i$$
t&on   aequlesoeUin.   by   tiw Legld.st+ro.
           rortar   & ,**     b   th$jj.,&**t&&(l   &j&g&$   -,




          aoh or the apetrialItem protided I'OZ bOs& pro-.
d-8 rorthe various dlitieione   of the ~anIptroller*s
Departmentis to be applied oaly to the P-at     M Pr*
da    on the 0iilclaZ bonds of those who am bonded in
the papertloolar
               divislsa tm&er vhioh the ltan ob apvoptia-
Hon. George H. Sheppard, -Cage4.



tlon appears. In other words, the item appearingunder
the ‘&in Division of the Comptroller*sDepartmentfor bond
premiumsmay not be used to pay the praalums on the oiil-
olal bonds of those smployess in the Motor Tax Refund Dlvl-
sion who are required to be under bond.
          Trusting that this gives you the desired infoma-
tion, we are

                                   YWP8qerJ   truly
                             ATTO333T GlSUE3ALOF TE%AS


                                       3. W:Falrehtld
                                              AS8istagt